Exhibit 10.31
April 1, 2010
Michael Kauffman, M.D.
262 Arnold Road
Newton, MA 02459
Dear Michael,
On behalf of Onyx Pharmaceuticals, Inc. (“Onyx” or the “Company”), it is a great
pleasure to extend to you an offer of regular full-time employment as Chief
Medical Officer on the terms and conditions set forth in this offer letter (the
“Letter”). This Letter supersedes and replaces all prior understandings and
agreements; whether oral or written, on the terms of your employment with the
Company, including that certain offer letter agreement dated October 10, 2009,
and amended December 28, 2009.
Salary: Effective February 9, 2010, your semi-monthly salary is $15,000.00, or
$360,000 on an annualized basis, less required deductions and withholdings.
Bonus: You will be eligible to earn an annual cash bonus in accordance with the
terms and conditions set forth by the Company from year to year. For the 2010
performance year, you will be eligible to earn an annual cash bonus with a
target value of 40% of your base salary, subject to the achievement of the
Company’s corporate objectives and the individual performance objectives set for
you by the Company. Except as otherwise expressly provided for in this Letter or
any severance benefit plan in which you are a participant at the time of your
termination, you must remain employed through the last day of the applicable
performance period in order to be eligible for the bonus. Bonus payments will be
subject to required deductions and withholdings. Onyx shall have the sole
discretion to determine whether you have earned any bonus for a given
performance period and, if so, the amount of any such bonus.
Stock: Nothing in this letter modifies the terms of any stock awards previously
granted to you. Those stock awards continue to be governed by the terms of the
applicable award agreements entered into between the Company and you.
On February 9, 2010 the Company’s Compensation Committee granted to you a stock
option to purchase 21,000 shares of Onyx common stock. The option will be issued
under the Company’s 2005 Equity Incentive Plan and pursuant to the applicable
award agreement. Subject to your continued service with the Company, these
options will become exercisable as follows: 25% after the first twelve months,
1/48th per month thereafter, for a total of a four year vesting period.

 



--------------------------------------------------------------------------------



 



In addition, on February 9, 2010 the Compensation Committee granted you a
restricted stock award covering 3,000 shares of Onyx common stock, subject to
the terms and conditions of the Company’s 2005 Equity Incentive Plan and
applicable award agreement. This restricted stock award will vest, subject to
your continued service with the Company, in a series of three (3) successive
equal annual installments over the three-year period commencing from the vesting
commencement date of February 9, 2010.
In the event you are the subject of a “Covered Termination” (as defined in the
Company’s Executive Severance Benefit Plan, in the form enclosed with this
letter (the “Severance Benefit Plan”)) which occurs within twenty-four
(24) months following the effective date of a “Change of Control,” but prior to
the final vesting date of this restricted stock award, the vesting of this
restricted stock award shall be accelerated in full, subject to your execution
of a valid and binding release of claims within sixty (60) days following your
termination date.
For purposes of this Letter, a “Change in Control” means one or more of the
following:
     (a) there is consummated a sale or other disposition of all or
substantially of assets of the Company (other than a sale to an entity where at
least fifty percent (50%) of the combined voting power of the voting securities
of such entity are owned by the stockholders of the Company in substantially the
same proportions as their ownership of the Company immediately prior to such
sale);
     (b) any person, entity or group (other than the Company, a subsidiary or
affiliate of the Company, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction; or
     (c) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such transaction, the stockholders immediately prior to the
consummation of such transaction do not own, directly or indirectly, outstanding
voting securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such transaction or more
than fifty percent (50%) of the combined outstanding voting power of the parent
of the surviving entity in such transaction.
Benefits: Nothing in this letter modifies your eligibility to participate in the
Company’s standard benefit plans available to regular full time employees.
Expenses: You may be requested to travel from your normal business location in
Massachusetts to the Company’s offices in California from time to time. Onyx
will either directly pay for or reimburse you for the reasonable travel, food
and lodging expenses consistent with our travel policy related to such business
travel in an amount not to exceed $12,000 per month. To the extent that any
reimbursements payable to you by the Company are subject to the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(1) any such reimbursements will be paid no later than December 31 of the year
following the year in which

 



--------------------------------------------------------------------------------



 



the expense was incurred, (2) the amount of expenses reimbursed in one year will
not affect the amount eligible for reimbursement in any subsequent year, and
(3) the right to reimbursement will not be subject to liquidation or exchange
for another benefit.
Termination: Your employment with Onyx remains “at will” meaning that either you
or Onyx may terminate your employment at any time, with or without cause, and
with or without notice. The Company has designated you as a “Participant” under
the Severance Benefit Plan. Subject to your timely execution of the
Participation Notice and compliance with the terms and conditions set forth in
the Company’s Executive Severance Benefit Plan, you will be eligible to receive
severance benefits upon certain terminations of your employment as set forth in
that plan.
Prior Obligations: By signing this Letter, you confirm your continuing
obligations and the continuing applicability of the Employee Confidential
Information and Inventions Assignment Agreement and the Noncompetition
Agreement, both of which you previously entered into with the Company and both
of which remain in full force and effect and are incorporated by reference
herein.
Governing Law: This Letter will be governed by, and construed in accordance
with, the laws of the State of Massachusetts without giving effect to its
principles of conflict of laws.
Entire Agreement: This Letter, when signed by you, will constitute the entire
agreement between Onyx and you regarding the terms and conditions set forth
herein, and may only be modified in a writing signed by you and a duly
authorized officer of the Company.
If the terms of this Letter are acceptable to you, please indicate your
acceptance by signing and dating one copy of this Letter and returning it to
Judy Batlin.
Should you have any questions regarding the provisions of employment, please
contact me at (510) 597-6548.
Sincerely,
/s/ Ted W. Love
Ted Love, M.D.
EVP, Head of Research & Development
I accept Onyx Pharmaceutical’s offer of continued employment on the terms stated
in this Letter.

     
/s/ Michael Kauffman
  4/6/10  
Accepted (signature)
  Date

 